          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 1 of 45




1    Matthew K. Blackburn (SBN 261959)
     mblackburn@diamondmccarthy.com
2    DIAMOND McCARTHY LLP
     150 California Street Suite 2200
3    San Francisco, California 94111
4    T: 415.692.5200 ‖ F: 415.263.9200

5    Allan B. Diamond (pro hac vice to be filed)
     adiamond@diamondmccarthy.com
6    John Sample (pro hac vice to be filed)
     john.sample@diamondmccarthy.com
7
     DIAMOND McCARTHY LLP
8    909 Fannin Street, 37th Floor
     Houston, Texas 77010
9    T: 713.333.5100 ‖ F: 713.333.5199
10   Attorneys for Plaintiffs
     NANTWORKS, LLC and
11
     NANT HOLDINGS IP, LLC
12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14

15
     NANTWORKS, LLC, and NANT                        Case No. 3:20-cv-06262
16   HOLDINGS IP, LLC,
                                                     COMPLAINT FOR PATENT INFRINGEMENT
17                         Plaintiffs,
                                                     JURY TRIAL DEMANDED
18
                   v.
19
     NIANTIC, INC.,
20
                           Defendant.
21

22

23                  Plaintiffs NantWorks, LLC (“NantWorks”) and Nant Holdings IP, LLC
24   (“Nant IP”) (collectively, “Plaintiffs ”), by and through their undersigned counsel, bring this
25   action for patent infringement under 35 U.S.C. § 271 against defendant Niantic, Inc.
26   (“Niantic” or “Defendant”) alleging, based upon personal knowledge with respect to
27   themselves and their own acts and on information and belief as to other matters, as follows:
28

      COMPLAINT FOR PATENT INFRINGEMENT                 1
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 2 of 45




1                                         INTRODUCTION

2                   1.     This is a civil action by plaintiffs NantWorks and Nant IP against

3    defendant Niantic to stop its infringement of U.S. Patent Nos. 10,403,051 (the

4    “’051 Patent”), 10,614,477 (the “’477 Patent”), and 10,664,518 (the “’518 Patent”)

5    (collectively, the “Asserted Patents”), which claim groundbreaking augmented reality

6    (“AR”) and gaming systems and methods for using them.

7                   2.     Plaintiffs develop various technologies to advance healthcare,

8    commerce, and digital entertainment. NantWorks founder, Dr. Patrick Soon - Shiong, comes

9    from a medical background, and has pioneered revolutionary new therapies for both cancer

10   and diabetes by combining medical, engineering, and other disciplines. He is passionate

11   about the innovative potential of converging disparate technologies and creative talents, and

12   his inventions have been recognized by the issuance of hundreds of patents worldwide

13   ranging from breakthrough cancer therapies to mobile location - based services. Dr. Soon -

14   Shiong also is an avid investor in entrepreneurial companies with game - changing

15   technologies in the fields of healthcare, education, science, and technology.

16                  3.     Through multiyear efforts, involving investments of tens of millions of

17   dollars and the work of dozens of employees, Plaintiffs have developed a wide array of

18   proprietary intellectual property relating to digital entertainment, including AR. As

19   innovators, Plaintiffs safeguard their valuable intellectual property and have patented the

20   cutting - edge features of their AR, image recognition, and gaming technologies that make

21   digital entertainment products useful, efficient, and engaging for the end - user, including the

22   Asserted Patents.

23                  4.     Defendant Niantic directly infringes the Asserted Patents by making,

24   using, offering to sell, and/or selling in the United States and/or importing into the United

25   States AR games (including its Pokémon Go Application (“Pokémon Go App”) and its

26   Harry Potter Application (“Harry Potter App”)). When these AR games are downloaded

27   onto mobile devices, permitted to interact with backend servers, and used by Niantic, its

28   employees, or its agents, these games practice the inventions claimed in one or more claims

      COMPLAINT FOR PATENT INFRINGEMENT                 2
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 3 of 45




1    of each of the Asserted Patents, as detailed below.

2                   5.     Defendant Niantic also indirectly infringes the Asserted Patents by

3    inducing its customers and/or consumer end - users to directly infringe the Asserted Patents.

4    Niantic induces infringement by providing AR games, including its Pokémon Go App and

5    its Harry Potter App, that when downloaded onto mobile devices, which devices are

6    permitted to interact with backend servers, and used by customers and/or consumer end -

7    users for AR gaming, as directed and intended by Niantic, cause those customers and/or

8    end - users to practice the inventions claimed in one or more claims of the Asserted Patents,

9    as detailed below.

10                  6.     Plaintiffs bring this suit to stop Niantic’s free - riding on their patented

11   technologies, and they seek damages and other relief for Niantic’s infringement of the

12   Asserted Patents.

13                                           THE PARTIES

14                  7.     Plaintiff NantWorks, LLC is a Delaware limited liability company

15   with its principal place of business located at 9920 Jefferson Boulevard, Culver City,

16   California 90232. NantWorks is the exclusive licensee of patents covering digital

17   entertainment (such as AR and gaming technologies), including the Asserted Patents.

18                  8.     Plaintiff Nant Holdings IP, LLC is a Delaware limited liability

19   company with its principal place of business located at 9920 Jefferson Boulevard, Culver

20   City, California 90232. Nant IP owns patents covering digital entertainment (such as AR

21   and gaming technologies), including the Asserted Patents.

22                  9.     Defendant Niantic, Inc. is a Delaware corporation with its principal

23   place of business located at 2 Bryant Street, Suite 220, San Francisco, California 94105.

24   Niantic maintains offices in San Francisco, California, operates and owns the websites

25   located at www.nianticlabs.com and niantic.helpshift.com, and markets, offers, and

26   distributes throughout the United States (including in California and within this District) AR

27   gaming applications, including the Pokémon Go App and the Harry Potter App, that

28   infringe the Asserted Patents as set out herein.

      COMPLAINT FOR PATENT INFRINGEMENT                  3
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 4 of 45




1                                   JURISDICTION AND VENUE

2                   10.    This is an action for patent infringement arising under the Patent Laws

3    of the United States, 35 U.S.C. § 1 et seq. This Court has exclusive subject matter

4    jurisdiction over this Complaint and the matters asserted herein under 28 U.S.C. §§ 1331

5    and 1338(a).

6                   11.    This Court has both general and specific personal jurisdiction over

7    Niantic, who has established minimum contacts with this forum such that the exercise of

8    jurisdiction over Niantic would not offend traditional notions of fair play and substantial

9    justice. Niantic is registered to do business in the State of California (Registration

10   No. C3815285). Niantic maintains regular and established places of business in California,

11   including its principal place of business in this District, and conducts continuous and

12   systematic business in California, including in this District and elsewhere in California. In

13   addition, Niantic has committed, and continues to commit, acts that infringe the Asserted

14   Patents in violation of 35 U.S.C. § 271 in California (including in this District) by, among

15   other things, making, using, testing, offering to sell, selling, and/or importing products and

16   services that infringe the Asserted Patents, as set forth herein. In conducting business in

17   California and in this District, Niantic derives substantial revenue from the infringing

18   products being used, offered for sale, sold, and/or imported in California and this District.

19   These acts by Niantic have caused injury to Plaintiffs in California, including in this

20   District.

21                  12.    Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b),

22   at least because Niantic has committed and continues to commit acts of direct and indirect

23   patent infringement in this District giving rise to this action, regularly conducts business in

24   this District, has a regular and established place of business in this District and employs

25   engineers and/or other personnel within this District, including at its principal place of

26   business in San Francisco, and is subject to personal jurisdiction in this District.

27                               INTRADISTRICT ASSIGNMENT

28                  13.    This is an intellectual property action to be assigned on a district - wide

      COMPLAINT FOR PATENT INFRINGEMENT                  4
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 5 of 45




1    basis under Civil Local Rule 3 - 2(c).

2                                             BACKGROUND

3                                      NantWorks’ Innovation

4                     14.   Although the potential of digital entertainment (including AR and

5    gaming) was clear by 2011, developers faced daunting technical challenges in trying to

6    incorporate these technologies into mobile devices. Digital entertainment products had to

7    deliver on the promise of a fun and engaging experience at speeds and with a visual quality

8    that was unknown at that time in mobile devices.

9                     15.   That same year NantWorks was founded and invested in Fourth Wall

10   Studios, a Culver City, California - based company, to develop immersive storytelling

11   techniques for gaming. This began a four - year effort toward developing original digital

12   entertainment content to enable interaction with fictional worlds using mobile devices,

13   browsers, and even social networks.

14                    16.   Nantworks’ engineers initially began conceptualizing an AR game,

15   which they would later call “Scavenger Hunt,” and by December 2012 they had a fully

16   operational application which allowed teams of Nantworks’ employees to use their mobile

17   devices and search for AR objects around the company’s office during a NantWorks’

18   holiday party.

19                    17.   By 2013, Nantworks’ AR technologies had caught the attention of

20   Jakks Pacific (a leading toy and consumer products company), which partnered with

21   Nantworks to develop AR toys using Nantworks’ groundbreaking image recognition

22   technology to allow children to interact with associated AR characters using their mobile

23   device’s camera:

24

25

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                 5
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 6 of 45




1

2

3

4

5

6

7

8    https://www.reuters.com/article/us-disneytoys/disney-joins-jakks-la-billionaire-to-bring-
9    toys-to-life-idUSBRE9070CU20130108.
10                  18.    These early successes tangibly demonstrated AR’s promise in many
11   contexts (including not just gaming, but also in - store product promotion and even
12   medicine). However, providing realistic AR on mobile devices has proven to be very
13   difficult. Existing mobile platforms required development of proprietary intellectual
14   property, which led to the ’051 Patent and the ’518 Patent. Efforts to develop AR - based
15   games led to development of other proprietary intellectual property, including the
16   ’477 Patent.
17                  19.    Nant IP solely owns the Asserted Patents, and NantWorks is the
18   exclusive licensee of the Asserted Patents (with the full and exclusive rights to bring suit to
19   enforce the Asserted Patents), each of which is described below.
20                                     NantWorks’ ’051 Patent
21                  20.    U.S. Patent No. 10,403,051, entitled “Interference based augmented
22   reality hosting platforms,” was duly and legally issued by the U.S Patent and Trademark
23   Office on September 3, 2019. A true and correct copy of the ’051 Patent is attached as
24   Exhibit A. The ’051 Patent identifies Patrick Soon - Shiong as the inventor. The patent
25   application from which the ’051 Patent issued was filed on November 9, 2018. The
26   ’051 Patent claims priority through a series of applications to, inter alia, U.S. Provisional
27   Appl. No. 61/473,324, filed April 8, 2011.
28                  21.    The ’051 Patent explains that AR “represents a presentation of virtual

      COMPLAINT FOR PATENT INFRINGEMENT                 6
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 7 of 45




1    objects along side real - world elements.” See, e.g., ’051 Patent, 1/32 - 33. In one prior AR

2    system, users were given access to multiple, distinct, and separate AR layers, and users had

3    to manually select which layer of AR content to see. See, e.g., id., 1/53 - 61. The ’051 Patent

4    explains that “users should be able to seamlessly access or interact with [AR] content as

5    naturally as they would interact with real - world elements.” See, e.g., id., 1/63 - 67.

6                    22.    Then, the ’051 Patent explains that “[s]ome progress had been made

7    towards creating a seamless integration between user and augmented reality environments.”

8    See, e.g., id., 2/1 - 3. After introducing several existing AR systems that allow some AR

9    content contextualization, the ’051 Patent notes that these systems “fail to appreciate that

10   objects within an environment or scene can interfere with each other to give rise to an

11   augmented reality experience.” See, e.g., id., 2/3 - 29; see also id., 2/37 - 41.

12                   23.    Also, “existing infrastructures fail to treat [AR] objects as distinct

13   manageable objects in an infrastructure agonistic [sic agnostic ] manner… .” See, e.g., id.,

14   3/8 - 11. Without the ability provided by the ’051 Patent, certain AR objects would always

15   appear on top of all other AR objects and could not appear to go behind any other AR

16   objects. For example, a gaming avatar (an AR object that is always visible) would not be

17   able to go behind or around other AR objects.

18                   24.    As AR objects proliferate, “individuals still require presentation of

19   relevant [AR] content especially when features, real or virtual, of an [AR] can interfere with

20   each other.” See, e.g., id., 3/15 - 20.

21                   25.    The claims of the ’051 Patent are directed to technological

22   improvements in delivering a realistic AR experience with AR objects within an

23   environment or scene that can interfere with each other. The claims of the ’051 Patent relate

24   to particular solutions that provide AR objects within an environment or scene that can

25   interfere with each other. The ’051 Patent, for example, discloses the use of at least one

26   context related to the AR capable device and pertinent to the environment based at least on

27   device location, identifying relevant AR objects representing available AR objects

28   corresponding to the at least one context, and determining whether to alter presence of a

      COMPLAINT FOR PATENT INFRINGEMENT                   7
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 8 of 45




1    relevant AR object based on at least the device location and the virtual element attribute.

2    See, e.g., id., 3/43 - 52; see also id,. 21/47 - 22/2. “Augmented reality context can now be

3    used to determine how elements in a scene, a location relevant to an individual, can interfere

4    with each other to give rise to relevant [AR] experiences.” See, e.g., id., 3/49 - 52; see also

5    id,. 3/30 - 34.

6                      26.   As the ’051 Patent explains, relevant AR objects can have an altered

7    presence due to interference among elements within a scene. See, e.g., id., 17/63 - 66. The

8    nature of relevant AR objects, the context, and other factors relating to the scene can trigger

9    enhanced or suppressed presence. See, e.g., id., 18/18 - 21; see also id., 18/42 - 45. For

10   example, Figure 4 of the ’051 Patent shows that an AR object can be either an enhanced

11   presence (reference numeral 446A below) or a suppressed presence (reference numeral

12   446B below):

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                  8
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 9 of 45




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18
19   The technology of the ’051 Patent enables this type of interaction as well as others, allowing

20   a much more compelling AR experience.

21                  27.   Exemplary claim 1 of the ’051 Patent, for example, reads as follows:

22                 1. An augmented reality (AR) platform system comprising:

23                 an AR object repository storing available AR objects in a first

24                 non - transitory computer readable memory; and

25                 an AR server coupled with the AR object repository and,

26                 upon execution of software instructions stored in a second non -

27                 transitory computer readable memory by a processor, is

28                 configured to:

      COMPLAINT FOR PATENT INFRINGEMENT                9
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 10 of 45




1                   obtain digital data representative of an environment of an AR

2                   capable mobile device, the digital data including a device

3                   location of the AR capable device and a virtual element

4                   attribute;

5                   determine at least one context related to the AR capable device

6                   and pertinent to the environment based at least on the device

7                   location;

8                   identify relevant AR objects from the AR object repository

9                   representing available AR objects corresponding to the at least

10                  one context;

11                  determine whether to alter presence of a relevant AR object

12                  based on at least the device location and the virtual element

13                  attribute; and

14                  cause the AR capable device to render the relevant AR object

15                  according to its altered presence.

16   (Id., 21/47 - 22/2).

17                   28.    According to the U.S. Patent and Trademark Office (“USPTO”)

18   examiner, the best prior art was U.S. Patent Publication No. 2010/0017722 to Cohen
19   (“Cohen”), which disclosed an AR gaming platform. ’051 Patent File History, Notice of

20   Allowance, April 10, 2019, at 2 – 3. However, Cohen lacked several claimed features of the

21   ’051 Patent, including among other features, “determin[ing] whether to alter presence of a

22   relevant AR object based on at least the device location and a virtual element attribute” and

23   “caus[ing] the AR capable device to render the relevant AR object according to its altered

24   presence.” Id. at 3 – 4.

25                   29.    AR platform systems that determined whether to alter presence of a

26   relevant AR object based on at least the device location and the virtual element attribute

27   were not common or conventional at the time of the ’051 Patent.

28                   30.    The inventor of the ’051 Patent recognized that prior AR systems

      COMPLAINT FOR PATENT INFRINGEMENT                  10
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 11 of 45




1    failed to deliver an experience with objects within an environment or scene that can

2    interfere with each other to give rise to an AR experience. To the contrary, existing AR

3    systems sought to avoid interference among elements of the augmented reality by simply

4    forcing individuals to select which features to experience. See, e.g., ’051 Patent, 3/25 - 27.

5    Also, interference among elements was not managed according to the properties or

6    attributes of the specific AR elements. See, e.g. ,id., 3/27 - 29.

7                      31.   As taught by the ’051 Patent, the disclosed invention determines

8    whether to alter presence of a relevant AR object based on at least the device location and

9    the virtual element attribute. See, e.g. ,id., Abstract, and 5/36 - 44.

10                     32.   Given the state of the art at the time of the invention of the

11   ’051 Patent, the inventive concepts of the ’051 Patent were not conventional, well -

12   understood, or routine. The ’051 Patent discloses, among other things, an unconventional

13   and technological solution to an issue arising specifically in the context of AR capable

14   devices, and the delivery of AR content to such devices. The solution implemented by the

15   ’051 Patent provides a specific and substantial improvement over prior AR systems,

16   resulting in an improved system for the delivery of AR to end - users. The ’051 Patent

17   achieves this result by determining at least one context related to the AR capable device and

18   pertinent to the environment based at least on the device’s location; identifying relevant AR
19   objects from the AR object repository representing available AR objects corresponding to

20   the at least one context; and determining whether to alter presence of a relevant AR object

21   based on at least the device location and the virtual element attribute. See, e.g., id., Abstract

22   and 21/59 - 67.

23                     33.   Consistent with the problem addressed being rooted in providing AR

24   for AR capable devices, the ’051 Patent’s solutions also are rooted in that same technology

25   that cannot be performed with pen and paper or in the human mind. This technical context is

26   reflected in the ’051 Patent’s claims. For example, claim 1 recites “an AR object repository

27   storing available AR objects in a first non - transitory computer readable memory,” “an AR

28   server coupled with the AR object repository,” and “an AR capable mobile device.” See id.,

      COMPLAINT FOR PATENT INFRINGEMENT                   11
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 12 of 45




1    21/49 - 56.

2                    34.     A person having ordinary skill in the art at the time of the inventions

3    of the ’051 Patent would not have understood how the inventions could or would be

4    performed solely using pen and paper or in the human mind. Using pen and paper would

5    ignore the stated purpose of the ’051 Patent of providing AR content to an AR capable

6    mobile device and the problem it was specifically designed to address, which arose in the

7    context of needing an improved system and method for delivering AR content to mobile

8    devices. Doing so would also run counter to the inventor’s detailed description of the

9    inventions and the length of the claims, and be a practical impossibility.

10                                        NantWorks’ ’477 Patent
11                   35.     U.S. Patent No. 10,614,477, entitled “Subscription bill service,

12   systems and methods,” was duly and legally issued by the U.S Patent and Trademark Office

13   on April 7, 2020. A true and correct copy of the ’477 Patent is attached as Exhibit B. The

14   ’477 Patent identifies Patrick Soon - Shiong as the inventor. The patent application from

15   which the ’477 Patent issued was filed on May 24, 2019. The’477 Patent claims priority

16   through a series of applications to, inter alia, U.S. Provisional Appl. No. 61/562,385, filed

17   November 21, 2011.

18                   36.     The claims of the ’477 Patent are directed to technological
19   improvements in in - game transaction infrastructure technologies. See, e.g., ’477 Patent,

20   1/26 - 27. The ’477 Patent explains that “existing transaction systems provide a single

21   provider the ability to conduct a transaction with a single user” and “lack the ability to

22   offer … consumers a system that can reconcile aspects of a transaction among multiple …

23   user accounts.” See, e.g., id., 1/38 - 43, 1/62 - 64, and 1/67 - 2/2. Also, “existing transaction

24   systems apparently fail to reconcile aspects of a transaction based at least in part on derived

25   object attributes.” See, e.g., id., 1/64 - 67.

26                   37.     The claims of the ’477 Patent disclose particular solutions to the

27   technical problem of facilitating in - game transactions between two players. The

28   ’477 Patent, for example, discloses the use of determining, within a computer game, at least

      COMPLAINT FOR PATENT INFRINGEMENT                   12
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 13 of 45




1    one object attribute based on physical location data associated with a first player whose

2    physical location has been acquired by a location sensor, determining transaction amounts

3    of game points the accounts of two players based on a reconciliation matrix and the at least

4    one object attribute based on the physical location data, and reconciling a game transaction,

5    when a criterion based on the physical location data of the first player is met within the

6    computer game, among the first account and the second account in accordance with the

7    determined transaction amounts.

8                   38.      Exemplary claim 20 of the ’477 Patent, for example, reads as follows:

9                  20. A reconciliation system, comprising:

10                 at least one processor communicatively coupled with at least

11                 one memory storing instructions that, when executed by the at

12                 least one processor, cause the at least one processor to:

13                 determine, within a computer game, at least one object

14                 attribute based on physical location data associated with a first

15                 player whose physical location has been acquired by a location

16                 sensor;

17                 determine transaction amounts of game points for a first

18                 account of the first player and a second account of a second
19                 player, the transaction amounts being determined based on a

20                 reconciliation matrix and the at least one object attribute

21                 based on the physical location data; and

22                 cause reconciliation of a game transaction, when a criterion

23                 based on the physical location data of the first player is met

24                 within the computer game, among the first account and the

25                 second account in accordance with the determined transaction

26                 amounts,

27                 wherein the game transaction comprises a first transfer of at

28                 least a first amount of game points associated with the first

      COMPLAINT FOR PATENT INFRINGEMENT                 13
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 14 of 45




1                    account based on at least a portion of the transaction

2                    attributed to a first entity associated with the first account and

3                    a second transfer of at least a second amount of game points

4                    associated with the second account based on at least a portion

5                    of the transaction attributed to a second entity associated with

6                    the second account.

7    (Id., 34/1 - 27).

8                        39.   According to the USPTO examiner, the claims of the ’477 Patent

9    issued because, among other reasons, the prior art fails to teach the reconciliation step when

10   a criterion based on the physical location data of the first player is met within the computer

11   game. ’477 Patent File History, Notice of Allowance, November 14, 2019, at 4.

12                       40.   Determining transaction amounts of game points based on a

13   reconciliation matrix and the at least one object attribute based on the physical location data

14   and then reconciling a game transaction, when a criterion based on the physical location

15   data of the first player is met within the computer game was not common or conventional at

16   the time of the ’477 Patent.

17                       41.   The inventor of the ’477 Patent recognized that prior transaction

18   infrastructure technologies were ill - suited for on - line transactions because they only
19   allowed a single provider the ability to conduct a transaction with a single user and lacked

20   the ability to offer providers or consumers a system that can reconcile aspects of a

21   transaction among multiple providers or user accounts.

22                       42.   Given the state of the art at the time of the inventions of the

23   ’477 Patent, the inventive concepts of the ’477 Patent were not conventional, well -

24   understood, or routine. The ’477 Patent discloses, among other things, an unconventional

25   and technological solution to an issue arising specifically in the context of computer

26   gaming, and the ability of two players of the computer game to reconcile a transaction

27   between themselves. The solution implemented by the ’477 Patent provides a specific and

28   substantial improvement over prior systems used for this purpose, resulting in an improved

      COMPLAINT FOR PATENT INFRINGEMENT                     14
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 15 of 45




1    system for reconciling in - game transactions between two players using mobile devices.

2    Rather than relying on one - dimensional transaction systems that provide a set transactional

3    price or value for a specific object, the ’477 Patent inventor introduced the use of location

4    and context to the process of reconciling in - game transactions in order to enhance the game

5    experience. The ’477 Patent achieves this result by reconciling a game transaction when a

6    criterion based on the physical location data of the first player is met within the computer

7    game. See, e.g., ’477 Patent, 31/51 - 53.

8                     43.    Consistent with the problem addressed being rooted in computer

9    gaming, the ’477 Patent’s solutions also are rooted in that same technology that cannot be

10   performed with pen and paper or in the human mind. This technical context is reflected in

11   the ’477 Patent’s claims. For example, the claims recite “determin[ing], within a computer

12   game, at least one object attribute based on physical location data associated with a first

13   player whose physical location has been acquired by a location sensor,” “determin[ing]

14   transaction amounts of game points for a first account of the first player and a second

15   account of a second player, the transaction amounts being determined based on a

16   reconciliation matrix and the at least one object attribute based on the physical location

17   data,” and “caus[ing] reconciliation of a game transaction, when a criterion based on the

18   physical location data of the first player is met within the computer game, among the first

19   account and the second account in accordance with the determined transaction amounts.”

20   See, e.g., id., 34/6 - 20.

21                    44.    A person having ordinary skill in the art at the time of the inventions

22   of the ’477 Patent would not have understood how the inventions could or would be

23   performed solely using pen and paper or in the human mind. Using pen and paper would

24   ignore the stated purpose of the ’477 Patent of reconciling transactions within a computer

25   game and the problem it was specifically designed to address, which arose in the context of

26   needing an improved system and method for reconciling in - game transactions between two

27   players. Doing so would also run counter to the inventor’s detailed description of the

28   inventions and the length of the claims, and be a practical impossibility.

      COMPLAINT FOR PATENT INFRINGEMENT                  15
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 16 of 45




1                                           NantWorks’ ’518 Patent
2                     45.    U.S. Patent No. 10,664,518, entitled “Wide Area Augmented Reality

3    Location - Based Services,” was duly and legally issued by the U.S Patent and Trademark

4    Office on May 26, 2020. A true and correct copy of the ’518 Patent is attached as Exhibit

5    C. The ’518 Patent identifies David McKinnon, Kamil Wnuk, Jeremi Sudol, Matheen

6    Siddiqui, John Wiacek, Bing Song, and Nicholas J. Witchey as the inventors. The patent

7    application from which the ’518 Patent issued was filed on October 26, 2017. The ’518

8    Patent claims priority through a series of applications to, inter alia, U.S. Provisional Appl.

9    No. 61/892,238, filed October 17, 2013.

10                    46.    The claims of the ’518 Patent are directed to improved AR service

11   technologies. See, e.g., ’518 Patent, 1/15 - 16. The ’518 Patent explains, with the

12   popularization of AR, attempts had been made to employ object recognition and location

13   tracking. See, e.g., id., 1/26 - 31. One prior art system “schedule[s] content distribution to a

14   mobile device by storing different locations, collecting user location data over a period of

15   time, collecting wireless signal strength data, and scheduling pre - caching of content to the

16   device if the user is predicted to be at a location with poor signal strength.” See, e.g., id.,

17   1/48 - 55.

18                    47.    However, these known references “fail to consider that areas have

19   various views of interest, and fail to differentiate between sub - areas based on AR content

20   densities.” See, e.g., id., 2/1 - 5. Existing location - based AR systems “fail to contemplate

21   segmenting an area into clusters based on what is viewable or what AR content is

22   available.” See, e.g., id., 2/5 - 8.

23                    48.    The ’518 Patent discloses particular solutions to the technical problem

24   of providing AR content to mobile devices. The ’518 Patent, for example, explains that “a

25   device (e.g., a mobile device, a kiosk, a tablet, a cell phone, a laptop, a watch, a vehicle, a

26   server, a computer, etc.)” is configured “to obtain at least a portion of the subset based on

27   the tile map (e.g., based on the device's location in relation to the tiles of a tile map, etc.),

28   and to present at least a portion of the AR content objects on a display of the device (e.g.,

      COMPLAINT FOR PATENT INFRINGEMENT                   16
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 17 of 45




1    instantiate the object, etc.).” See, e.g., id., 3/54 - 61. “[T]he disclosed techniques provide

2    many advantageous technical effects including providing augmented reality content to a

3    user device based on a precise location of the user device relative to one or more tiles of a

4    tessellated area associated with view(s) of interest.” See, e.g., id., 4/48 - 52; see also id.,

5    4/63 - 67 and 16/42 - 52. “Tessellated” refers to the area being composed of a pattern of

6    repeated shapes that fit together closely without gaps or overlaps such as square ceramic

7    tiles on a bathroom wall or rectangular brinks in a walkway.

8                    49.    Exemplary claim 1 of the ’518 Patent, for example, reads as follows:

9                   1. A device capable of rendering augmented reality (AR), the

10                  device comprising:

11                  at least one sensor, including a location sensor;

12                  a display;

13                  a non - transitory computer readable memory storing software

14                  instructions; and

15                  at least one processor coupled with the non - transitory

16                  computer readable memory, the at least one sensor, and the

17                  display; and,

18                  upon execution of the software instructions, is configurable to:
19                  obtain sensor data from the at least one sensor

20                  wherein the sensor data includes a device location obtained

21                  from the location sensor;

22                  obtain an area of interest via an area database based on at

23                  least the device location within the sensor data;

24                  access an area tile map of the area of interest,

25                  the area tile map represented by a set of tile subareas that

26                  includes one or more tessellated tiles from a tessellated tile

27                  map;

28

      COMPLAINT FOR PATENT INFRINGEMENT                   17
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 18 of 45




1                  identify a tile subarea from the set of tile subareas based at

2                  least in part on the device location relative to one or more

3                  locations of tile subareas from the set of tile subareas,

4                  wherein the identified tile subarea covers at least a portion of

5                  the area of interest, and

6                  wherein one or more tessellated tiles within the identified tile

7                  subarea are associated with one or more AR content objects;

8                  populate the non - transitory computer readable memory with at

9                  least one of the one or more AR content objects associated with

10                 the one or more tessellated tiles corresponding with the

11                 identified tile subarea; and

12                 render the at least one of the one or more AR content objects

13                 that is associated with the identified tile subarea on the display

14                 based on a view of interest.

15                  50.    According to the USPTO examiner, the closest prior art was a

16   combination of two references: U.S. Patent Publication No. 2012/0075342 to Choubassi

17   (“Choubassi”) and U.S. Patent Publication No. 2015/0172626 to Martini (“Martini”). The

18   examiner said that Choubassi’s AR content management device obtained an initial map of
19   an area of interest, obtained AR content for a set of views from the area of interest, and then

20   established AR experience clusters. ’518 Patent File History, Notice of Allowance, January

21   21, 2020, at 2 – 3. Martini also was said to disclose an AR presentation system “in

22   conjunction with a plurality of views of interest for an area of interest” and “discloses the

23   generation of a tile map for detecting the presence of a real object within an image.”

24   ’518 Patent File History, Notice of Allowance, January 21, 2020, at 3 – 4. However, the

25   examiner concluded that the claims of the ’518 Patent should issue because, among other

26   reasons, “the closest prior art … fails to disclose and/or teach” all of the recited steps.

27   ’518 Patent File History, Notice of Allowance, January 21, 2020, at 4. Neither Chousbassi

28   nor Martini used tessellated maps of an area of interest for binding AR content objects to the

      COMPLAINT FOR PATENT INFRINGEMENT                 18
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 19 of 45




1    tiles as subareas of interest, and both fail to disclose “an area tile map” with “a set of tile

2    subareas that includes one or more tessellated tiles from a tessellated tile map”; and “one or

3    more tessellated tiles within the identified tile subarea are associated with one or more AR

4    content objects;” ’518 Patent File History, Notice of Allowance, January 21, 2020, at 4.

5                    51.    Identifying a tile subarea based at least in part on the device location

6    relative to one or more locations of tile subareas, having one or more tessellated tiles

7    associated with one or more AR content objects, and populating the non - transitory

8    computer readable memory with at least one of the one or more AR content objects

9    associated with the one or more tessellated tiles corresponding with the identified tile

10   subarea was not common or conventional at the time of the ’518 Patent.

11                   52.    The inventors of the ’518 Patent recognized that known AR rendering

12   devices contemplate refining location identification or pre - caching content based on

13   location information, but these prior references fail to contemplate segmenting an area into

14   clusters based on what is viewable or what AR content is available. See, e.g., ’518 Patent,

15   2/1 - 8. As taught by the ’518 Patent, the disclosed invention identifies a location of a device

16   at or near a tile of a tessellated area of interest and auto - populates the device with pre -

17   selected content objects based upon the identified location. See, e.g., id., 4/63 - 67.

18                   53.    Given the state of the art at the time of the inventions of the
19   ’518 Patent, the inventive concepts of the ’518 Patent were not conventional, well -

20   understood, or routine. The ’518 Patent discloses, among other things, an unconventional

21   and technological solution to an issue arising specifically in the context of augmented

22   reality for mobile devices, and the delivery of augmented reality content to such devices.

23   The solution implemented by the ’518 Patent provides a specific and substantial

24   improvement over prior systems used for this purpose, resulting in an improved system for

25   the delivery of augmented reality to mobile device users. The ’518 Patent achieves this

26   result by identifying a tile subarea based at least in part on the device location relative to

27   one or more locations of tile subareas with one or more tessellated tiles associated with one

28   or more AR content objects and populating the non - transitory computer readable memory

      COMPLAINT FOR PATENT INFRINGEMENT                  19
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 20 of 45




1    with at least one of the one or more AR content objects associated with the one or more

2    tessellated tiles corresponding with the identified tile subarea.

3                   54.    Consistent with the problem addressed being rooted in AR for mobile

4    devices, the ’518 Patent’s solutions also are rooted in that same technology that cannot be

5    performed with pen and paper or in the human mind. This technical context is reflected in

6    the ’518 Patent’s claims. For example, the claims recite “[a] device capable of rendering

7    augmented reality,” “a location sensor,” “a display,” “a non - transitory computer readable

8    memory storing software instructions,” and “at least one processor,” and describe that the

9    software instructions include “obtain[ing] an area of interest via an area database based on

10   at least the device location within the sensor data,” “access[ing] an area tile map of the area

11   of interest,” “identify[ing] a tile subarea … based at least in part on the device location

12   relative to one or more locations of tile subareas” and “one or more tessellated tiles …

13   associated with one or more AR content objects,” and “populat[ing] the non - transitory

14   computer readable memory with at least one of the one or more AR content objects

15   associated with the one or more tessellated tiles corresponding with the identified tile

16   subarea.”

17                  55.    A person having ordinary skill in the art at the time of the inventions

18   of the ’518 Patent would not have understood how the inventions could or would be
19   performed solely using pen and paper or in the human mind. Using pen and paper would

20   ignore the stated purpose of the ’518 Patent and the problem it was specifically designed to

21   address, which arose in the context of needing an improved system and method for

22   delivering augmented reality content to mobile devices. Doing so would also run counter to

23   the inventors’ detailed description of the inventions and the length of the claims, and be a

24   practical impossibility.

25               Niantic’s Direct Infringement of Plaintiffs’ Patented Technologies
26                  56.    Niantic is a venture - backed private company that publishes location -

27   based AR games for use on mobile devices, such as Android and iOS mobile phones or

28   tablets. Niantic’s Pokémon Go App has proven to be quite popular and made $3.6 billion in

      COMPLAINT FOR PATENT INFRINGEMENT                 20
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 21 of 45




1    global player spending during the first four years after it was released.

2    https://sensortower.com/blog/pokemon-go-revenue-year-four. Some 105 million users

3    downloaded the game onto their mobile devices in the United States over that time period.

4    Id. This has been made possible by Niantic’s illicit and unauthorized use of the proprietary

5    technology set out in Plaintiffs’ Asserted Patents.

6                   57.    Google first launched Niantic as an internal start - up, and in September

7    2012 its “Field Trip” app helped guide mobile phone users to interesting things around

8    them. This AR guide relied on location information from the user’s mobile device and

9    allowed users to immediately access and know what others already knew about the area

10   around the mobile device’s location.

11                  58.    By 2014, Niantic had hired several former employees of Fourth Wall

12   Studios, including Jim Stewartson and Elan Lee. While at Fourth Wall Studios (prior to

13   joining Niantic), Stewartson had been involved in the development and/or testing of the

14   “Scavenger Hunt” AR game discussed above (also internally called “Captify”), as well as a

15   fantasy AR game called “Cathedral” and other digital entertainment technologies.

16                  59.    In October 2015, Niantic, Inc. was formally incorporated and spun out

17   of Google.

18                  60.    In July 2016, Niantic launched its Pokémon Go App (an AR game for

19   mobile devices) and sent people on scavenger hunts to collect Pokémon cartoon characters

20   years after the priority dates of Plaintiffs’ Asserted Patents. The Pokémon Go App is

21   designed to be downloaded onto Android or iOS - based mobile devices. The Pokémon Go

22   App uses the camera and GPS system of mobile devices as well as the “Niantic Real World

23   Platform” (discussed further below) to digitally superimpose AR objects onto digital

24   representations of the mobile devices’ current surroundings.

25                  61.    In December 2017, Niantic introduced a dynamic weather feature for

26   the Pokémon Go App that adjusts AR within the virtual environment based on the real -

27   world weather in the vicinity of the mobile device (“Dynamic Weather”), again years after

28   the priority dates of Plaintiffs’ Asserted Patents.

      COMPLAINT FOR PATENT INFRINGEMENT                    21
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 22 of 45




1                   62.    In 2019, Niantic posted an entry on its blog entitled “Designing a

2    planet - scale real - world AR platform” which describes the Niantic Real World Platform.

3    https://nianticlabs.com/en/blog/nrwp - update/. Niantic admits that “this technology

4    underpins the core server and client engines” of the Pokémon Go App and the Harry Potter

5    App. That entry also contained a high - level schematic representation of that platform

6    showing how players of Niantic’s games use applications on their “client” devices to

7    interact with Niantic’s servers, AR cloud, and AR data repository:

8

9

10

11

12

13

14

15

16

17

18                  63.    In June 2019, Niantic formally released its Harry Potter App (another

19   AR game for mobile devices), years after the priority dates of Plaintiffs’ Asserted Patents.

20   The Harry Potter App is designed to be downloaded onto Android or iOS - based mobile

21   devices. The Harry Potter App uses the camera and GPS system of mobile devices as well

22   as the Niantic Real World Platform (discussed above) to digitally superimpose AR objects

23   onto digital representations of the mobile devices’ current surroundings. The Harry Potter

24   App had the Dynamic Weather feature when it was launched, again years after the priority

25   dates of Plaintiffs’ Asserted Patents.

26                  64.    The Pokémon Go App and the Harry Potter App are the primary

27   games Niantic publishes in the United States. Niantic markets, offers, and distributes the

28   infringing Pokémon Go App and the infringing Harry Potter App in and within the United

      COMPLAINT FOR PATENT INFRINGEMENT               22
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 23 of 45




1    States, including through distribution platforms such as the Apple App Store, Google

2    Android Play Store, and the Samsung Galaxy Store.

3                   65.    Niantic has directly infringed, and continues to directly infringe, the

4    Asserted Patents by, for example, making, using, offering to sell, and/or selling in the

5    United States, and/or importing into the United States without authority, products,

6    equipment, software, and/or services that practice one or more claims of each of the

7    Asserted Patents, including without limitation systems that include and/or interact with

8    Android and iOS mobile devices (such as mobile phones and tablet computers) and the

9    Pokémon Go App and the Harry Potter App. For example, Niantic tests, directs, or controls

10   others to download its Pokémon Go App and its Harry Potter App onto various mobile

11   devices and to test its Pokémon Go App and its Harry Potter App to ensure that these AR

12   games are hardware and software compliant.

13             Niantic’s Indirect Infringement of Plaintiffs’ Patented Technologies
14                  66.    Niantic has indirectly infringed, and continues to indirectly infringe,

15   the Asserted Patents by inducing third parties to directly infringe those patents. Niantic has

16   induced, and continues to induce, direct infringement of the Asserted Patents by customers

17   and/or end users of its Pokémon Go App and its Harry Potter App.

18                  67.    Niantic encourages users of Android and iOS mobile devices (such as
19   mobile phones and tablet computers) in the United States to download and use the Pokémon

20   Go App and the Harry Potter App, and such users do download and use the Pokémon Go

21   App and the Harry Potter App in a manner that Niantic intends such applications to be used.

22   Niantic also has designed, developed, tested, and used the Pokémon Go App and the Harry

23   Potter App in and within the United States.

24                  68.    Niantic performs the acts that constitute induced infringement with

25   knowledge of the Asserted Patents and with knowledge or willful blindness that the induced

26   acts would constitute infringement. At the very latest, Niantic has had actual knowledge of

27   the Asserted Patents, and has had actual knowledge of or has been willfully blind to its

28   infringement of the Asserted Patents and the infringement of the Asserted Patents by its

      COMPLAINT FOR PATENT INFRINGEMENT                23
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 24 of 45




1    customers and/or end users of the Pokémon Go App and the Harry Potter App as of the date

2    that it was served with a copy of this Complaint.

3                   69.      Niantic knows the Pokémon Go App and the Harry Potter App in

4    combination with mobile devices and its own back - end servers constitute infringement of

5    the Asserted Patents.

6                   70.      Niantic advertises the Pokémon Go App and the Harry Potter App,

7    publishes promotional literature encouraging customers and/or end users to operate the

8    Pokémon Go App and the Harry Potter App, creates and/or distributes in - app support for

9    the Pokémon Go App and the Harry Potter App that provides instruction and/or encourages

10   infringing use, and offers technical assistance to its customers and/or end users that provide

11   instructions on and/or encourage infringing use including on its websites:

12   nianticlabs.com/en/support/pokemongo, nianticlabs.com/en/support/wizardsunite,

13   niantic.helpshift.com/a/pokemon-go, and niantic.helpshift.com/a/hpwizardsunite.

14                  71.      Niantic encourages and facilitates its customers and/or end users to

15   infringe the Asserted Patents by instructing them to download Niantic’s Pokémon Go App

16   and Niantic’s Harry Potter App, instructing them to operate these programs on the

17   customers’ or end users’ mobile devices, and providing access to the Niantic Real World

18   Platform (including its backend servers and AR data).

19                  72.      Customers and/or end users of Niantic’s Pokémon Go App and

20   Niantic’s Harry Potter App, pursuant to Niantic’s instructions, indicators, and

21   advertisements; thus each directly infringe the Asserted Patents. Niantic continues to

22   encourage and facilitate the direct infringement of the Asserted Patents by customers and/or

23   end users of the Pokémon Go App and the Harry Potter App.

24               COUNT I:INFRINGEMENT OF U.S. PATENT NO. 10,403,051

25                  73.      Plaintiffs incorporate by reference and re - allege all of the foregoing

26   paragraphs as if fully set forth herein.

27                  74.      Pursuant to 35 U.S.C. § 282, the ’051 Patent is valid and enforceable

28   under United States Patent Laws.

      COMPLAINT FOR PATENT INFRINGEMENT                   24
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 25 of 45




1                    75.   Niantic has had actual notice of the ’051 Patent at least as of the date

2    that it was served with a copy of this Complaint, which identifies the ’051 Patent.

3                    76.   Each of the Pokémon Go App and the Harry Potter App (the

4    “’051 Accused Products”), including the use in accordance with the guidance and

5    instructions that Niantic provides for these products, infringes at least claim 1 of the

6    ’051 Patent, either literally or under the doctrine of equivalents.

7                    77.   Exemplary claim 1 of the ’051 Patent is reproduced above at

8    paragraph 27.

9                    78.   The ’051 Patent Accused Products operate, in part on Niantic

10   customers’ and/or end users’ mobile devices, such as a mobile phones or tablets, which have

11   processor(s) and storage memory. The ’051 Patent Accused Products operate together with

12   the Niantic Real World Platform (such as its backend servers) as an AR platform system as

13   described below.

14                   79.   The ’051 Patent Accused Products use the Niantic Real World

15   Platform (shown above at paragraph 62), which includes a “SERVER RUNTIME” and “AR

16   CLOUD” that interact with the game application software (either the Pokémon Go App or

17   the Harry Potter App) on the user’s mobile device. See also

18   https://nianticlabs.com/en/blog/launch/ (“massively scalable server”). That platform

19   includes stored “AR DATA,” which is an AR object repository or database of available AR

20   objects. The server is coupled to and can access the AR data.

21                   80.   The ’051 Patent Accused Products operate to obtain digital data

22   representative of an environment of an AR capable mobile device. For example, when the

23   Pokémon Go App is operating (executed), it can display “a Map View” that depicts the real -

24   world location around the mobile device running the Pokémon Go App, as shown below:

25

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                 25
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 26 of 45




1

2

3

4

5

6

7

8

9    https://niantic.helpshift.com/a/pokemon-go/?p=web&s=getting-started&f=map-view. The

10   digital data include the location of the mobile device (depicted above with the avatar #5)

11   and nearby Pokémon (depicted above at #10). The specific Pokémon type is a virtual

12   element attribute. Although not shown in the specific scene reproduced down, if a given

13   Pokémon was located within that scene, it would be reproduced at its unique location (a

14   virtual element attribute) and using its particular image (a virtual element attribute).

15                  81.    Similarly, when the Harry Potter App is operating (executed), it can

16   display “an Overworld Map View” that depicts the real - world location around the mobile

17   device running the Harry Potter App, as shown below:

18
19

20

21

22

23

24

25

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                 26
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 27 of 45




1

2

3

4

5

6

7

8

9

10

11

12

13
     https://gamepress.gg/wizardsunite/guide/wizards-unite-map-and-overworld-guide. The
14
     digital data include the mobile device location (depicted above with the green avatar) and
15
     nearby Foundables (colored discs) within the depicted scene. The specific Foundable type is
16
     a virtual element attribute. Its unique location is a virtual element attribute. Its particular
17
     image is a virtual element attribute.
18
19                   82.   The ’051 Patent Accused Products operate to determine a context
     related to the AR capable device and pertinent to the environment based at least on the
20
     device location. For example, when the Pokémon Go App is operating (executed), it
21
     considers the real - world environment of the user’s mobile device during game play, which
22
     changes in - game probability of encountering particular Pokémon types. Water - type
23
     Pokémon appear more frequently when the user’s mobile device is near a body of water,
24
     such as a lake, ocean, etc. https://niantic.helpshift.com/a/pokemon-go/?p=web&s=getting-
25
     started&f=finding-catching-wild-pokemon&l=en (“Some wild Pokémon appear only in
26
     certain environments and climates. For example, some Pokémon may appear only near
27
     lakes, oceans, or other bodies of water.”). Also, the current weather at the device’s location
28

      COMPLAINT FOR PATENT INFRINGEMENT                  27
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 28 of 45




1    changes in - game probability of encountering particular Pokémon types.

2    https://nianticlabs.com/en/blog/decdevupdate-weather/. The Pokémon Go App also tailors

3    interactions with those Pokémon depending on the real - world environment, real - world

4    time, and real - world weather (e.g., increasing user bonuses for capturing certain Pokémon).

5    See, e.g., https://nianticlabs.com/en/blog/decdevupdate-weather/ (Pokémon - types that are

6    suited to the weather “yield bonus Stardust” and “are more likely to have greater potential in

7    battle”); https://niantic.helpshift.com/a/pokemon-go/?p=web&s=finding-evolving-

8    hatching&f=weather-boosts&l=en (Water-type Pokémon “tend to have higher CP and

9    perform better in battle” in wet conditions).

10                  83.    Similarly, when the Harry Potter App is operating (executed), it

11   considers the real - world environment of the user’s mobile device during game play, which

12   changes in - game probability of encountering particular Foundables. The Harry Potter App

13   “pairs the weather and environmental conditions in the real world with the conditions

14   [experienced] in the game.”

15   https://niantic.helpshift.com/a/hpwizardsunite/?p=web&s=getting-started&f=weather-

16   conditions&l=en. For example, weather conditions affect the spawn (appearance) rate of

17   certain Foundables in the game. https://www.imore.com/bad-weather-warnings-affecting-

18   gameplay-harry-potter-wizards-unite-heres-fix.
19                  84.    The ’051 Patent Accused Products also operate to identify relevant AR

20   objects from the AR object repository representing available AR objects corresponding to

21   the at least one context. For example, the Pokémon Go App identifies particular Pokémon

22   that are available for in - game interaction and have certain attributes based on the context

23   determined above. In particular weather conditions (e.g., sunny conditions), the Pokémon

24   Go App identifies grass, ground, and fire - type Pokémon AR objects to spawn, or appear,

25   more frequently near the user for display on Map View (available AR objects):

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                28
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 29 of 45




1

2

3

4

5

6

7

8

9

10

11   https://niantic.helpshift.com/a/pokemon-go/?p=web&l=en%2F&s=finding-evolving-and-

12   hatching&f=weather-boosts. Grass, ground, and fire - type Pokémon share the attribute of

13   being boosted when the current weather at the mobile device’s location is sunny. Id.

14                  85.    Similarly, when the Harry Potter App is operating (executed), it

15   identifies particular Foundables that are available for in - game interaction and have certain

16   attributes based on the context determined above. “Some Foundables can only be found in

17   certain weather conditions, time of day, or moon phases in the game. For example, you'll

18   only be able to find a werewolf during or around the time of a full moon.”
19   https://www.imore.com/harry-potter-wizards-unite-beginners-guide. Thus, certain

20   Foundable AR objects appear more frequently near the user for display on Map View

21   (available AR objects) based on the context determined above.

22                  86.    The ’051 Patent Accused Products also operate to determine whether

23   to alter presence of a relevant AR object based on the device’s location and the virtual

24   element attribute. For example, when the Pokémon Go App is operating (executed), it

25   determines whether to display a Pokémon based on the device’s real - world location and the

26   in - game location of the Pokémon AR object. If the user’s avatar and the Pokémon AR

27   object are close enough, the Pokémon AR object is displayed on the Map View:

28

      COMPLAINT FOR PATENT INFRINGEMENT                29
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 30 of 45




1

2

3

4

5

6

7

8

9

10   https://nianticlabs.com/en/blog/pokemon-go-first-look/. The Squirtle AR object (blue turtle)

11   is in proximity to the user’s avatar and it is displayed, which other Pokémon AR objects are

12   indicated as being nearby and others are not displayed at all. Particular Pokémon types (a

13   virtual element attribute) appear more frequently or less frequently depending on the

14   device’s real - world location and/or the current weather at that real - world location (e.g.,

15   water type Pokémon are more common near bodies of water, and certain Pokémon only

16   appear in particular areas of the world). https://niantic.helpshift.com/a/pokemon-

17   go/?p=web&s=getting-started&f=finding-catching-wild-pokemon&l=en;

18   https://nianticlabs.com/en/blog/pokemon-go-first-look/;

19   https://nianticlabs.com/en/blog/decdevupdate-weather/. Also, Pokémon AR objects move

20   during game play and their particular locations (a virtual element attribute) vary with time.

21   https://niantic.helpshift.com/a/pokemon-go/?p=web&s=getting-started&f=finding-catching-

22   wild-pokemon&l=en. In this way, the presence of a particular Pokémon AR object within a

23   scene (e.g., whether it is visible) and its size within that scene varies.

24                   87.   Similarly, when the Harry Potter App is operating (executed), it

25   determines whether to display a Foundable based on the device’s real - world location and

26   the in - game location of the Foundable AR object. If the user’s avatar and the Foundable AR

27   object are close enough, the Foundable AR object is displayed on the Map View. Particular

28   Foundable types (a virtual element attribute) appear more frequently or less frequently

      COMPLAINT FOR PATENT INFRINGEMENT                  30
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 31 of 45




1    depending on the device’s real - world location and/or the current weather at that real - world

2    location. https://www.imore.com/harry-potter-wizards-unite-beginners-guide. In this way,

3    the presence of a particular Foundable AR object within a scene (e.g., whether it is visible)

4    and its size within that scene varies.

5                   88.    Further, the ’051 Patent Accused Products operate to cause the AR

6    capable device to render the relevant AR objects according to their altered presence. For

7    example, when the Pokémon Go App is operating (executed), it causes the user’s mobile

8    device to display (or not display) at least some of the Pokémon AR objects:

9

10

11

12

13

14

15

16

17

18   https://nianticlabs.com/en/blog/pokemon-go-first-look/. In the image above, a Squirtle
19   Pokémon AR object is depicted in the Map View on the user’s device. If the Squirtle

20   Pokémon AR object were more distant from the user’s device or was located outside of the

21   current viewing area (e.g., behind the user), it would be depicted as being nearby or would

22   not be displayed at all.

23                  89.    Similarly, when the Harry Potter App is operating (executed), it causes

24   the user’s mobile device to display (or not display) at least some of the Foundable AR

25   objects:

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                31
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 32 of 45




1

2

3

4

5

6

7

8

9

10   https://gamepress.gg/wizardsunite/guide/wizards-unite-map-and-overworld-guide. In the
11   image above, a Foundable, represented by the orange disc, is depicted in the Map View on
12   the user’s device. If that Foundable were more distant from the user’s device or was located
13   outside of the current viewing area (e.g., behind the user), it would not be displayed at all.
14                  90.    The ’051 Accused Products are non - limiting examples, identified
15   based on publicly available information, and Plaintiffs reserve the right to identify
16   additional infringing activities, products, and services, including, for example, on the basis
17   of information obtained during discovery.
18                  91.    Each element of the claimed systems exists in the United States. In
19   violation of 35 U.S.C. § 271(a), Niantic has been and is directly infringing the ’051 Patent,
20   either literally or under the doctrine of equivalents, by making, using, offering to sell, and/or
21   selling in the United States, and/or importing into the United States, without authority or
22   license, the ’051 Accused Products including the Pokémon Go App and the Harry Potter
23   App as well as associated backend servers and systems and/or mobile devices.
24                  92.    In violation of 35 U.S.C. § 271(b), Niantic has been and is indirectly
25   infringing the ’051 Patent by inducing infringement of this patent by others, such as the
26   users of the Pokémon Go App and the Harry Potter App in the United States by making the
27   ’051 Accused Products available for download onto Android and iOS mobile devices as
28   well as associated backend servers and systems.

      COMPLAINT FOR PATENT INFRINGEMENT                 32
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 33 of 45




1                      93.   Niantic’s affirmative act of making its Pokémon Go App and Harry

2    Potter App, cause the ’051 Accused Products to be used in a manner that infringes the

3    ’051 Patent. Niantic also provides guidance and instruction to third parties to use the

4    ’051 Accused Products in their normal and customary way to infringe the ’051 Patent.

5    Niantic further provides access to the Niantic Real World Platform to third parties to use the

6    ’051 Accused Products in their normal and customary way to infringe the ’051 Patent.

7                      94.   Subject to discovery and review of Niantic’s Pokémon Go App and

8    Niantic’s Harry Potter App, Plaintiffs anticipate that additional claims of the ’051 Patent

9    may be infringed by Niantic as well.

10                     95.   As the direct and proximate result of Niantic’s conduct, Plaintiffs have

11   suffered and will continue to suffer, unless Niantic is enjoined by this Court, competitive

12   harm, irreparable injury, and damages in an amount to be proven at trial by Niantic’s

13   infringement of the ’051 Patent. Plaintiffs are entitled to recover from Niantic all damages

14   that Plaintiffs have sustained as a result of Niantic’s infringement of the ’051 Patent,

15   including without limitation not less than a reasonable royalty.

16               COUNT II:INFRINGEMENT OF U.S. PATENT NO. 10,614,477

17                     96.   Plaintiffs incorporate by reference and re - allege all of the foregoing

18   paragraphs as if fully set forth herein.

19                     97.   Pursuant to 35 U.S.C. § 282, the ’477 Patent is valid and enforceable

20   under United States Patent Laws.

21                     98.   Niantic has had actual notice of the ’477 Patent at least as of the date

22   that it was served with a copy of this Complaint, which identifies the ’477 Patent.

23                     99.   The Pokémon Go App (the “’477 Accused Product”), including the

24   use in accordance with the guidance and instructions that Niantic provides for these

25   products, infringes at least claim 20 of the ’477 Patent, either literally or under the doctrine

26   of equivalents.

27                     100. Exemplary claim 20 of the ’477 Patent is reproduced above at

28   paragraph 38.

      COMPLAINT FOR PATENT INFRINGEMENT                   33
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 34 of 45




1                   101. The ’477 Patent Accused Product operates, in part on Niantic

2    customers’ and/or end users’ mobile devices, such as a mobile phones or tablets, which have

3    processor(s) and storage memory. The ’477 Patent Accused Product operates together with

4    the Niantic Real World Platform (such as its backend servers) to reconcile in - game

5    transactions as described below.

6                   102. The ’477 Patent Accused Product operates to determine, within a

7    computer game (Pokémon Go), at least one object attribute based on physical location data

8    associated with a first player whose physical location has been acquired by a location

9    sensor. For example, when the Pokémon Go App is operating (executed), it obtains location

10   information from the Android or iOS device, which shows the device’s current real - world

11   location.

12                  103. To do this, the Pokémon Go App obtains sensor data from the device’s

13   location sensor. When a particular Pokémon character is caught, that virtual object is tagged

14   or associated with the user’s real world location. For example, the Vulpix character shown

15   below was captured in San Francisco, California:

16

17

18
19

20

21

22

23

24   https://niantic.helpshift.com/a/pokemon-go/?p=web&s=friends-gifting-and-
25   trading&f=trading-pokemon. The capture location of a particular Pokémon character is an
26   object attribute that is based on physical location data associated with the player.
27                  104. With Pokémon trading, the ’477 Patent Accused Product operates to
28   determine transaction amounts of game points for a transaction between two players (each

      COMPLAINT FOR PATENT INFRINGEMENT                34
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 35 of 45




1    with their own account) based on a reconciliation matrix and the at least one object attribute

2    based on the physical location data. For example, when the Pokémon Go App is operating

3    (executed), after two players have selected particular Pokémon to trade, “[t]he amount of

4    Stardust that is required for the trade will appear” and “the amount of Candy you’ve

5    received through the trade” will be displayed, which is based “on the distance between

6    where the two Pokémon were caught.” https://niantic.helpshift.com/a/pokemon-

7    go/?p=web&s=friends-gifting-trading&f=trading-pokemon&l=en.

8                   105. In the Pokémon Go trade shown below, each player must pay

9    100 stardust to complete the trade transaction and each will receive a single candy.

10
                                                 First Player                    Second Player
11

12

13

14

15

16

17

18
19

20   https://www.forbes.com/sites/davidthier/2018/06/25/heres-how-much-stardust-it-costs-to-

21   trade-pokemon-by-friend-level-in-pokemon-go/#47c231dd15f7. The amount of stardust

22   required for a trading transaction “varies depending on the Pokémon and the friendship

23   level between the two players making the trade.” https://www.imore.com/pokemon-go-

24   trading. “The amount of Candy you earn depends on the distance between where the two

25   Pokémon were caught.” https://niantic.helpshift.com/a/pokemon-go/?p=web&s=friends-

26   gifting-trading&f=trading-pokemon&l=en.

27                  106. The ’477 Patent Accused Product operates to cause game transactions

28   to be reconciled when a criterion based on the physical location data of the first player is

      COMPLAINT FOR PATENT INFRINGEMENT                35
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 36 of 45




1    met within the computer game among two user accounts. For example, in the Pokémon Go

2    App, when a trade is completed, the first and second players pay the required amount of

3    stardust and receive bonus candy. https://niantic.helpshift.com/a/pokemon-

4    go/?p=web&s=friends-gifting-trading&f=trading-pokemon&l=en. The transfers of stardust

5    and bonus candy are transfers of game points associated with a first account (the first

6    player) and associated with a second account (the second player). “Players must be

7    physically in the same location in order to trade.” https://niantic.helpshift.com/a/pokemon-

8    go/?p=web&s=friends-gifting-trading&f=trading-pokemon&l=en;

9    https://www.gamesradar.com/pokemon-go-trading-guide/ (within 100m).

10                  107. The ’477 Accused Product is a non - limiting example, identified based

11   on publicly available information, and Plaintiffs reserve the right to identify additional

12   infringing activities, products, and services, including, for example, on the basis of

13   information obtained during discovery.

14                  108. Each element of the claimed systems exists in the United States. In

15   violation of 35 U.S.C. § 271(a), Niantic has been and is directly infringing the ’477 Patent,

16   either literally or under the doctrine of equivalents, by making, using, offering to sell, and/or

17   selling in the United States, and/or importing into the United States, without authority or

18   license, the ’477 Accused Product including the Pokémon Go App as well as associated
19   backend servers and systems and/or mobile devices.

20                  109. In violation of 35 U.S.C. § 271(b), Niantic has been and is indirectly

21   infringing the ’477 Patent by inducing infringement of this patent by others, such as the

22   users of the Pokémon Go App in the United States by making the ’477 Accused Product

23   available for download onto Android and iOS mobile devices as well as associated backend

24   servers and systems.

25                  110. Niantic’s affirmative act of making its Pokémon Go App, cause the

26   ’477 Accused Product to be used in a manner that infringes the ’477 Patent. Niantic also

27   provides guidance and instruction to third parties to use the ’477 Accused Product in their

28   normal and customary way to infringe the ’477 Patent. Niantic further provides access to the

      COMPLAINT FOR PATENT INFRINGEMENT                 36
             Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 37 of 45




1    Niantic Real World Platform to third parties to use the ’477 Accused Product in their

2    normal and customary way to infringe the ’477 Patent.

3                    111. Subject to discovery and review of Niantic’s Pokémon Go App,

4    Plaintiffs anticipate that additional claims of the ’477 Patent may be infringed by Niantic as

5    well.

6                    112. As the direct and proximate result of Niantic’s conduct, Plaintiffs have

7    suffered and will continue to suffer, unless Niantic is enjoined by this Court, competitive

8    harm, irreparable injury, and damages in an amount to be proven at trial by Niantic’s

9    infringement of the ’477 Patent. Plaintiffs are entitled to recover from Niantic all damages

10   that Plaintiffs have sustained as a result of Niantic’s infringement of the ’477 Patent,

11   including without limitation not less than a reasonable royalty.

12               COUNT III:INFRINGEMENT OF U.S. PATENT NO. 10,664,518

13                   113. Plaintiffs incorporate by reference and re - allege all of the foregoing

14   paragraphs as if fully set forth herein.

15                   114. Pursuant to 35 U.S.C. § 282, the ’518 Patent is valid and enforceable

16   under United States Patent Laws.

17                   115. Niantic has had actual notice of the ’518 Patent at least as of the date

18   that it was served with a copy of this Complaint, which identifies the ’518 Patent.

19                   116. Each of the Pokémon Go App and the Harry Potter App (the

20   “’518 Accused Products”), including the use in accordance with the guidance and

21   instructions that Niantic provides for these products, infringes at least claim 1 of the

22   ’518 Patent, either literally or under the doctrine of equivalents.

23                   117. Exemplary claim 1 of the ’518 Patent is reproduced above at

24   paragraph 49.

25                   118. The ’518 Patent Accused Products operate, in part on Niantic

26   customers’ and/or end users’ mobile devices, such as a mobile phones or tablets, which have

27   location sensors (e.g., GPS or Wi - Fi), displays, storage memory, and processor(s). The

28   ’518 Patent Accused Products operate together with the Niantic Real World Platform (such

      COMPLAINT FOR PATENT INFRINGEMENT                 37
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 38 of 45




1    as its backend servers) as a device capable of rendering AR, as described below.

2                   119. The ’518 Patent Accused Products operate to obtain sensor data from

3    location sensor(s) that includes a device location. For example, when the Pokémon Go App

4    is operating (executed), it obtains location information from the user’s mobile device, which

5    shows the device’s location in the real world. Similarly, when the Harry Potter App is

6    operating (executed), it obtains location information from the user’s mobile device, which

7    shows the device’s location in the real world. In both of the ’518 Patent Accused Products,

8    by walking in the real world, the device user moves an in - game avatar.

9    https://niantic.helpshift.com/a/pokemon-go/?s=getting-started&f=how-do-i-move-my-

10   avatar&p=web; https://attackofthefanboy.com/guides/harry-potter-wizards-unite-how-to-

11   walk-and-move-around/.

12                  120. The ’518 Patent Accused Products operate to obtain an area of interest

13   via an area database based on at least the device location within the sensor data. For

14   example, when the Pokémon Go App is operating (executed), it obtains geospatial data

15   corresponding to the device’s location in order to generate a digital representation of the real

16   world location near the device (the area of interest). In the map depicted below, the user’s

17   location is represented by Avatar (#5), and the image shows a representation of the area

18   close to the user’s mobile device (e.g., nearby streets):
19

20

21

22

23

24

25

26

27   https://niantic.helpshift.com/a/pokemon-go/?p=web&s=getting-started&f=map-view.

28                  121. Similarly, when the Harry Potter App is operating (executed), it

      COMPLAINT FOR PATENT INFRINGEMENT                 38
            Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 39 of 45




1    obtains geospatial data for the device’s location in order to generate a digital representation

2    of the real world location near the device (the area of interest):

3

4

5

6

7

8

9

10

11

12   https://gamepress.gg/wizardsunite/guide/wizards-unite-map-and-overworld-guide; see also

13   https://www.vg247.com/2019/03/11/harry-potter-wizards-unite-impressions/. The image

14   shows a representation of the area close to the user’s mobile device (e.g., nearby streets):

15                  122. The ’518 Patent Accused Products operate to access an area tile map

16   of the area of interest that is represented by a set of tile subareas and includes one or more

17   tessellated tiles from a tessellated tile map. For example, when the Pokémon Go App is

18   operating (executed), it accesses the OpenStreetMaps tile data for the area of interest (the
19   vicinity of the user’s phone). https://ag.hyperxgaming.com/article/3496/niantic-switches-to-

20   openstreetmap-in-pokeacutemon-go. Similarly, when the Harry Potter App is operating

21   (executed), it accesses the OpenStreetMaps tile data for the area of interest (the vicinity of

22   the user’s phone). These tile maps have a number of tile subareas arranged in a closely fitted

23   together fashion without gaps or overlaps (tessellation) in order to depict a given area of

24   interest. Maier, G. (2014) “OpenStreetMap, the Wikipedia Map,” REGION, 1(1), pp. R3 -

25   R10.

26                  123. The ’518 Patent Accused Products also operate to identify a tile

27   subarea from the set of tile subareas based at least in part on the device location relative to

28   one or more locations of tile subareas from the set of tile subareas. That identified tile

      COMPLAINT FOR PATENT INFRINGEMENT                 39
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 40 of 45




1    subarea covers at least a portion of the area of interest, and tessellated tiles within the

2    identified tile subarea are associated with one or more AR content objects. For example, the

3    Pokémon Go App’s Map View includes an avatar (#5) to show the device’s location within

4    the depicted area as well as virtual elements (e.g., particular Pokémon within the depicted

5    area, Pokéstop, or Gym):

6

7

8

9

10

11

12

13

14   https://niantic.helpshift.com/a/pokemon-go/?p=web&s=getting-started&f=map-view. The

15   Pokémon Go App identifies a tile subarea within the depicted scene that corresponds to the

16   location of a particular virtual element within the in - game scene (Pokémon, Pokéstop, or

17   Gym) relative to the device location. In the Map View image above, the Pokéstop (#4),

18   which is an identified tile subarea, occupies a portion of the entire scene depicted (an area of

19   interest). The tessellated tiles within the scene depicted for that particular location are

20   associated with that Pokéstop (an AR content object).

21                   124. Similarly, when the Harry Potter App is operating (executed), it

22   identifies a tile subarea based at least in part on the device location relative to one or more

23   locations of tile subareas that covers a portion of the area of interest, and tessellated tiles

24   within that subarea are associated with AR content object(s). For example, to generate the

25   Map View depicted below, the Harry Potter App identifies a tile subarea based on the

26   device’s location that covers a portion of the depicted scene (area of interest) and associates

27   an orange Foundable with a tessellated tile corresponding to that particular location within

28   the scene:

      COMPLAINT FOR PATENT INFRINGEMENT                  40
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 41 of 45




1

2

3

4

5

6

7

8

9

10   https://gamepress.gg/wizardsunite/guide/wizards-unite-map-and-overworld-guide.

11                  125. The ’518 Patent Accused Products also operate to populate the mobile

12   device’s memory with at least one of the one or more AR content objects associated with

13   the one or more tessellated tiles corresponding with the identified tile subarea. For example,

14   when the Pokémon Go App is operating (executed), it interacts with the Niantic Real World

15   Platform (and its servers) in order to put into the mobile device’s memory data associated

16   with AR content objects (Pokémon, Pokéstops, and Gyms) that appear within an in - game

17   scene. For example, if a particular Pokémon is within the depicted scene, its AR image is

18   populated into the computer readable memory along with its corresponding tessellated tile
19   location. Similarly, when the Harry Potter App is operating (executed), it interacts with the

20   Niantic Real World Platform (and its servers) in order to put into memory data associated

21   with AR content objects (e.g., Foundables, Inns, Ingredients) that appear within an in - game

22   scene.

23                  126. Further, the ’518 Patent Accused Products operate to render the AR

24   content object(s) associated with the identified tile subarea on the mobile device’s display

25   based on a view of interest. For example, when the Pokémon Go App is operating

26   (executed), it depicts Pokémon, Pokéstop (#4) and Gyms (#2) on the mobile device’s

27   display based on a view of interest:

28

      COMPLAINT FOR PATENT INFRINGEMENT                41
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 42 of 45




1

2

3

4

5

6

7

8

9    https://niantic.helpshift.com/a/pokemon-go/?p=web&s=getting-started&f=map-view. The

10   Pokéstop (#4) is associated with the identified tile subarea within the depicted scene and it

11   is displayed. If a particular Pokémon were associated with an identified tile subarea within

12   the depicted scene, it is displayed.

13                      127. Similarly, when the Harry Potter App is operating (executed), it

14   depicts Foundables on the mobile device’s display based on a view of interest.

15

16

17

18
19

20

21

22

23

24   https://gamepress.gg/wizardsunite/guide/wizards-unite-map-and-overworld-guide. The

25   orange Foundable is associated with the identified tile subarea within the depicted scene and

26   it is displayed.

27                      128. The ’518 Accused Products are non - limiting examples, identified

28   based on publicly available information, and Plaintiffs reserve the right to identify

      COMPLAINT FOR PATENT INFRINGEMENT                  42
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 43 of 45




1    additional infringing activities, products, and services, including, for example, on the basis

2    of information obtained during discovery.

3                   129. Each element of the claimed devices exists in the United States. In

4    violation of 35 U.S.C. § 271(a), Niantic has been and is directly infringing the ’518 Patent,

5    either literally or under the doctrine of equivalents, by making, using, offering to sell, and/or

6    selling in the United States, and/or importing into the United States, without authority or

7    license, the ’518 Accused Products including the Pokémon Go App and the Harry Potter

8    App as well as associated backend servers and systems and/or mobile devices.

9                   130. In violation of 35 U.S.C. § 271(b), Niantic has been and is indirectly

10   infringing the ’518 Patent by inducing infringement of this patent by others, such as the

11   users of the Pokémon Go App and the Harry Potter App in the United States by making the

12   ’518 Accused Products available for download onto Android and iOS mobile devices as

13   well as associated backend servers and systems.

14                  131. Niantic’s affirmative act of making its Pokémon Go App and Harry

15   Potter App, cause the ’518 Accused Products to be used in a manner that infringes the

16   ’518 Patent. Niantic also provides guidance and instruction to third parties to use the

17   ’518 Accused Products in their normal and customary way to infringe the ’518 Patent.

18   Niantic further provides access to the Niantic Real World Platform to third parties to use the

19   ’518 Accused Products in their normal and customary way to infringe the ’518 Patent.

20                  132. Subject to discovery and review of Niantic’s Pokémon Go App and

21   Niantic’s Harry Potter App, Plaintiffs anticipate that additional claims of the ’518 Patent

22   may be infringed by Niantic as well.

23                  133. As the direct and proximate result of Niantic’s conduct, Plaintiffs have

24   suffered and will continue to suffer, unless Niantic is enjoined by this Court, competitive

25   harm, irreparable injury, and damages in an amount to be proven at trial by Niantic’s

26   infringement of the ’518 Patent. Plaintiffs are entitled to recover from Niantic all damages

27   that Plaintiffs have sustained as a result of Niantic’s infringement of the ’518 Patent,

28   including without limitation not less than a reasonable royalty.

      COMPLAINT FOR PATENT INFRINGEMENT                 43
           Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 44 of 45




1                                       REQUESTED RELIEF

2                   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment

3    in their favor and grant the following relief against Niantic as follows:

4                   A. Judgment that Niantic has directly infringed one or more claims of the

5    Asserted Patents, either literally or under the doctrine of equivalents, in violation of 35

6    U.S.C. § 271(a);

7                   B. Judgment that Niantic has induced infringement of one or more claims of

8    the Asserted Patents in violation of 35 U.S.C. § 271(b);

9                   C. Award Plaintiffs monetary damages, pursuant to 35 U.S.C. § 284, in an

10   amount adequate to compensate for Niantic’s infringement of the Asserted Patents (and, if

11   necessary, related accountings), in an amount to be determined at trial, but no less than a

12   reasonable royalty;

13                  D. Order, pursuant to 35 U.S.C. § 285, deeming this to be an exceptional case

14   and award Plaintiffs their reasonable attorneys’ fees;

15                  E. Award Plaintiffs their costs and expenses incurred in this suit;

16                  F. Award Plaintiffs prejudgment and post - judgment interest at the maximum

17   rates allowable under the law;

18                  G. Order a post - judgment equitable accounting of damages for the period of

19   infringement of the Asserted Patents following the period of damages established at trial;

20   and

21                  H. Award such further relief as the Court may deem just and appropriate

22   under the circumstances.

23

24

25

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                 44
          Case 3:20-cv-06262-LB Document 1 Filed 09/03/20 Page 45 of 45




1                                          JURY DEMAND

2                   Pursuant to Federal Rules of Civil Procedure 38, Plaintiffs respectfully

3    demand a trial by jury on all issues and claims so triable.

4

5    Dated: September 3, 2020                           Respectfully submitted,

6                                                       DIAMOND McCARTHY LLP

7

8                                                       By:          /s/ Matthew K. Blackburn
                                                                   Matthew K. Blackburn
9                                                                  DIAMOND McCARTHY LLP
                                                                   150 California Street, Suite 2200
10                                                                 San Francisco, California 94111
                                                                   T: 415.692.5200 ‖ F: 415.263.9200
11
                                                                   Allan B. Diamond
12                                                                 John B. Sample
                                                                   DIAMOND McCARTHY LLP
13                                                                 909 Fannin Street, 37th Floor
                                                                   Houston, Texas 77010
14                                                                 T: 713.333.5100 ‖ F: 713.333.5199
15
                                                                   Attorneys for Plaintiffs, NANTWORKS,
16                                                                 LLC and NANT HOLDINGS IP, LLC

17

18
19

20

21

22

23

24

25

26

27

28

      COMPLAINT FOR PATENT INFRINGEMENT                45
